Name: Council Decision (EU) 2018/1664 of 6 November 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Lietuvos bankas
 Type: Decision
 Subject Matter: monetary economics;  accounting;  Europe;  monetary relations
 Date Published: 2018-11-08

 8.11.2018 EN Official Journal of the European Union L 278/22 COUNCIL DECISION (EU) 2018/1664 of 6 November 2018 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Lietuvos bankas THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 4 October 2018 to the Council of the European Union on the external auditors of Lietuvos bankas (ECB/2018/23) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the external auditors of Lietuvos bankas expired following the audit for the financial year 2017. (3) By means of its Recommendation of 18 May 2018 (ECB/2018/15) (2), the ECB recommended that UAB Deloitte Lietuva be appointed as external auditors of Lietuvos bankas for the financial years 2018 to 2021. UAB Deloitte Lietuva did not take up the appointment. It is therefore necessary to appoint external auditors for the financial years 2018 to 2021. (4) The Governing Council of the ECB has recommended that UAB Ernst & Young Baltic be appointed as the external auditors of Lietuvos bankas for the financial years 2018 to 2021. (5) Council Decision 1999/70/EC (3) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 19 is replaced by the following: 19. UAB Ernst & Young Baltic are hereby approved as the external auditors of Lietuvos bankas for the financial years 2018 to 2021.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) OJ C 370, 12.10.2018, p. 1. (2) Recommendation of the European Central Bank of 18 May 2018 to the Council of the European Union on the external auditors of Lietuvos bankas (ECB/2018/15) (OJ C 181, 28.5.2018, p. 1). (3) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).